In re Durosseau, Kenneth; — Defendants); applying for supervisory and/or remedial writ; to the Court of Appeal, Third Circuit, No. KW93 0191; Parish of Evangeline, 13th Judicial District Court, Div. “A", No. 44,849-F.
Granted. Treating defendant’s pleading as a petition seeking this Court’s order to the district court to rule on pending appeal bond motions, the petition is granted and the district court is ordered to rule on the December 8, 1992 motion for appeal bond filed by defendant’s counsel and the Febru*985ary 5, 1993 motion for appeal bond filed by defendant in proper person.
MARCUS, J., not on panel.